Citation Nr: 0804851	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected anxiety disorder, not otherwise 
specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant her spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran had active service from January 2000 to January 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted service connection for an 
anxiety disorder and assigned an initial 50 percent rating 
effective on January 5, 2004.  The veteran disagreed with the 
50 percent rating, asserting that a higher rating is 
warranted from the effective date of service connection.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in November 2006.  A 
transcript of the testimony is associated with the claims 
file.  

In August 2007, the case was remanded by the Board to allow 
the veteran to appear for a video conference hearing at the 
RO before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  That hearing was held in October 2007 and a 
transcript of the testimony is associated with the claims 
file.  


FINDINGS OF FACT

1.  Since service, the service-connected anxiety disorder has 
been manifested by a level of impairment that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas such as judgment, thinking and 
mood, due to such symptoms as:  suicidal ideation; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective work and social relationships.  

2.  The service-connected anxiety disorder has never been 
shown to produce total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a 70 percent 
rating, but not higher, for the service-connected anxiety 
disorder, not otherwise specified, have been met since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107(b), 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.130, including Diagnostic Code 9413 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The veteran is challenging the initial 50 percent rating 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO subsequently provided the 
veteran with a March 2006 letter that specifically advised 
the veteran regarding the assignment of disability ratings 
and effective dates.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of her disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  The veteran 
submitted additional treatment records directly to the Board 
in conjunction with her hearing testimony with a waiver of 
review by the Agency of Original jurisdiction.  The appellant 
demonstrated her understanding of the evidentiary 
requirements, in part, by opining that the criteria for the 
assignment of a 70 percent rating were met in her case.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Notably, the veteran, her spouse, and her accredited 
representative all agreed at the October 2007 hearing that 
the veteran's service-connected anxiety disorder would be 
adequately rated at 70 percent disabling.  In light of the 
favorable nature of the Board's decision on the issue of 
entitlement to an initial rating in excess of 50 percent for 
the service-connected anxiety disorder, there is no prejudice 
to the appellant, regardless of whether VA has satisfied its 
duties of notification and assistance.

II.  Increased Ratings

The veteran seeks an initial rating in excess of 50 percent 
for the service-connected anxiety disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination . When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Since the initial grant of service connection, the veteran's 
anxiety disorder has been assigned a 50 percent rating.  
Where the veteran appeals the initial rating assigned for a 
service-connected disability, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service-connected anxiety has been rated under 
Diagnostic Code 9413 which governs ratings for anxiety, not 
otherwise specified, based on the regulations set forth in 38 
C.F.R. § 4.126 and § 4.130, the General Rating Formula for 
Mental Disorders.

Under Diagnostic Code 9413, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for a mental disorder 
where the veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].  A GAF score of 41-50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).  

The totality of the record reflects that the veteran's 
anxiety-related symptoms have remained fairly consistent 
since service, although the veteran's GAF scores have varied 
slightly since service, and the veteran has undergone some 
periods where there is an acute increase in symptoms.  
Overall, however, the symptoms since service more nearly 
approximate the criteria for the assignment of a 70 percent 
rating.  

VA Examination in April 2004, shortly after the veteran's 
discharge from service, reflects that the veteran was 
bothered daily with anxiety, depression, difficulty sleeping, 
trouble concentrating, and feeling like her life is a mess.  
The veteran also reported suicidal ruminations.  She denied 
psychotic complaints.  Examination revealed a cooperative, 
but somewhat angry female who was adequately groomed.  She 
demonstrated no delusions or hallucinations or inappropriate 
behavior.  She was not homicidal.  She maintained good 
hygiene and was oriented.  There was no memory loss or 
obsessive or ritualistic behavior.  Mood was dysphoric and 
affect was appropriate.  Sleep was chronically impaired and 
fitful.  Diagnosis was anxiety disorder.  GAF score was 60.  

VA outpatient treatment records from November and December 
2004 noted the same complaints of near-constant anxiety and 
depression.  

A May 2005 VA mental health intake summary noted that the 
veteran reported that her feelings were uncontrollable, and 
that she felt violent.  When she got angry, she started 
pushing things out of the way.  She would have difficulty 
breathing and her heart would start racing.  She felt 
diaphoretic and confused.  The veteran described feeling like 
she was "freaking out" and ready to attack, like a pit 
bull.  The veteran reported constant depression, and feeling 
disgruntled, angry and irritable.  The veteran reported 
difficulty sleeping, episodes of crying, no motivation, and 
low energy level.  She had feelings of hopelessness and 
helplessness.  Major depressive disorder was diagnosed, with 
a GAF of 50.  Quetiapine was discontinued and clonazepam was 
started.  The veteran was also started on Buspar for anxiety.  
In an addendum dated that same day, anxiety disorder was 
added to the diagnosis.

In December 2005, the veteran discontinued Zoloft and started 
on Prozac.  She continued to complain of depression.  As far 
as her mood, she stated, "I hate everything right now."  
Her affect was labile, tearful at first, then smiling and 
cooperative as the interview progressed.  Insight and 
judgment were fair, as she seemed to have difficulty tracking 
her own progress.  

In an April 2006 statement, the veteran's husband reported 
that he and the veteran had been together since February 
2004, and he had witnessed the veteran struggle with every 
facet of her life.  He reported that she woke up every day 
with a panic attack, needed medication to sleep, and had a 
very broken thought process.  As a student, the veteran was 
uncomfortable being around strangers and always seemed 
paranoid that other students talked about her or that the 
teacher tried to make an example out of her.  Her mood was 
always up and down, with frequent panic and paranoia.

VA mental health records from November 2006 noted that the 
veteran was post-partum, after having delivered a healthy 
baby in September 2006.  The veteran had not been on 
medication recently because of the pregnancy, but requested 
to go back on medication for depression.  

At her personal hearing before a Decision Review Officer at 
the RO in November 2006, the veteran testified that she was 
angry all the time, and could not keep a job for more than 2 
weeks because she did not get along with others.

At a December 2006 VA examination, the veteran continued to 
complain of anxiety with waves of panic, and intermittent 
depressed mood.  She reported that since her last 
examination, her symptoms have worsened to the point that she 
no longer likes to leave the house.  The veteran reported 
emotional lability and trouble concentrating, with thoughts 
of wanting to harm herself.  The examiner noted the veteran's 
symptoms, which were of moderate severity, and included 
primarily anxiety, emotional lability, crying spells and 
waves of panic.  She also complained of irritability and 
difficulty getting along with others.  She yelled and 
screamed at her husband every time her husband came home.  
The veteran rarely left the house and did not have any 
friends.  She did not sleep well at night and felt that she 
had no future.  There were no complaints consistent with 
psychosis.  On examination, there was no impairment of 
thought process or communication, no delusions or 
hallucinations, and no inappropriate behavior.  She had 
thought of wanting to harm herself, but denied suicidal 
ideation.  She was not homicidal.  Her hygiene was adequate.  
She was oriented and there was no memory loss or impairment.  
There was no obsessive or ritualistic behavior.  Rate and 
flow of speech was basically normal.  She was on the verge of 
tears during the examination.  Mood was mildly depressed.  
Her anxiety complaints were prominent.  There was no 
impairment of impulse control.  Sleep was impaired at about 4 
hours per night.  

The examiner noted that the veteran's functional impairment 
included difficulty driving, difficulty getting to the 
grocery store and not getting along with her husband and not 
leaving the home.  She was capable of doing laundry and 
cooking, as well as banking.  The diagnosis was anxiety 
disorder, not otherwise specified, with a GAF of 50.

At a January 2007 psychiatric appointment, the veteran 
complained of panic attacks, depression, irritability, angry 
outbursts, tearfulness, poor sleep and reclusiveness.  Her 
panic attacks occurred approximately three times per week.  
The veteran's affect was dysphoric, mood was down, and 
insight and judgment were fair.  The assessment was major 
depressive disorder, recurrent.  Elavil was re-introduced.  

VA records from June 2007 reveal that the veteran was 
admitted for inpatient psychiatric care in June 2007, after 
presenting with a Global Assessment of Functioning (GAF) of 
35, suicidal thoughts, anger, increased depression, enraged 
mood, labile affect, and crying at times.  On admission, the 
veteran stated she was unable to trust anyone, including her 
husband.  She complained of a headache and proceeded to vomit 
clear yellow liquid three times.  The veteran had not been 
eating and had experienced an angry outburst earlier in the 
day when she threw her cell phone breaking it into many 
pieces.  The veteran refused dinner because of stomach 
discomfort.  

On mental status examination, the veteran had variable eye 
contact that fluctuated depending on the topic of discussion.  
The veteran had a tendency to go off on tangents and 
generally externalize problems to others.  Speech was 
overproductive and circumstantial, though no loosening of 
associations was noted.  Mood was depressed and anxious, with 
anxious affect.  Thought process was remarkable for 
preoccupation with a female officer in the Navy.  The veteran 
had limited insight and poor impulse control.

During her admission, her Global Assessment of Functioning 
(GAF) score was lowered to 20-25.  By the end of June 2007, 
her Global Assessment of Functioning (GAF) was raised back to 
50.

At a psychological evaluation in August 2007, the veteran 
reported an ongoing struggle with severe anxiety and 
depression.  The veteran's attitude and behavior were 
cooperative and polite.  Speech was normal.  Mood was 
dysthymic and affect was full range, tearful.  Thought 
process was tangential at times.  There was no active 
psychosis, delusions or paranoia.  There was no homicidal 
ideation.  The veteran endorsed suicidal ideation but said 
she would not follow through because she wanted to care for 
her child.  Insight was poor and judgment was intact.  The 
diagnosis included Military Sexual Trauma (MST); major 
depressive disorder, recurrent moderate; panic disorder with 
agoraphobia; generalized anxiety disorder, post-traumatic 
stress disorder (MST).  GAF score was 40.  The veteran scored 
a 51 on the "BDI-II," indicating a severe level of 
depression symptoms.  

At psychological evaluations in September 2007 and October 
2007, the veteran scored a 70 and 68 respectively, on the 
"PCL-S," indicating significant symptoms related to the 
experience of trauma.  She scored a 55 and 54 respectively, 
on the BDI-II, indicating a severe level of depression.  

At the video conference hearing before the undersigned in 
October 2007, the veteran testified that she often paces 
because she can never relax.  The veteran also noted that she 
had been recently hospitalized for 4 days for her condition 
because she became suicidal.  The veteran and her husband 
testified that during the hospitalization, the doctors became 
more familiar with her day-to-day condition.  After her 
hospitalization, the veteran started taking a new medication 
which has helped somewhat, although when she didn't take the 
medicine, she was worse off than a couple of years earlier.  

In sum, the veteran's symptoms have been fairly consistent 
throughout the appeal period, but with intermittent periods 
of increased symptoms.  The veteran's prominent symptoms 
include severe anxiety, depression, impaired impulse control, 
chronic (near-continuous) panic, paranoia, reclusiveness, and 
anger.  As noted in various medical records in the claims 
file, the veteran is a student, but has difficulty going to 
class; she is married and takes good care of her child; 
however, she has no friends, and often reports marital 
discord.  In other words, the veteran has difficulty in 
adapting to stressful circumstances, and has an inability to 
maintain effective relationships.  The veteran's Global 
Assessment of Functioning (GAF) scores have ranged from 20-
60, representing a severe to moderate disability picture.  
This scenario represents definite social impairment with 
deficiencies in most areas.  Although the veteran does not 
have constant suicidal ideation, the record does reflect that 
she was hospitalized in June 2007 for suicidal thoughts.  
Taking into consideration the more severe periods as well as 
the more stable periods shown in the record, the veteran's 
overall disability picture is manifested by symptoms that 
more nearly approximate the criteria set forth for the 
application of a 70 percent rating under Diagnostic Code 
9413.  

The medical evidence of record shows that the veteran 
exhibits occupational and social impairment with deficiencies 
in most area, such as family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  

Finally, the record shows that the veteran has received 
ongoing treatment for several years and is currently 
scheduled for additional mental health treatment at a VA 
Medical Center.  

The service-connected disability picture since service more 
nearly approximates the schedular criteria that supports the 
assignment of a 70 percent rating under Diagnostic Code 9411.  

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The veteran is not disoriented 
to time or place.  Finally, the veteran the veteran has no 
trouble recalling names of close relatives, occupation or her 
own name.  

Given the facts in this case, the criteria for the assignment 
of a 70 percent rating, but not higher, have been met in 
accordance with the provisions of Diagnostic Code 9413, since 
the effective date of service connection.  

Consideration has been given to whether the veteran was 
entitled to "staged" ratings for her service-connected 
anxiety disorder as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  Despite the periods of 
increased symptoms at times, the overall totality of the 
evidence of record does not establish that the service-
connected disability has been 100 percent disabling at any 
time during the appeal period, as the evidence has never 
shown total occupational and social impairment.  








ORDER

An initial schedular rating of 70 percent, but not higher, 
for the service-connected anxiety disorder, not otherwise 
specified, is granted, subject to the regulations controlling 
to disbursement of VA monetary benefits.  









____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


